        Case 1:20-cv-00558-VEC Document 12-4 Filed 02/11/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



TULSI GABBARD and TULSI NOW, INC.,

                          Plaintiffs,

              v.
                                                           Case No. 20-cv-558
HILLARY RODHAM CLINTON,
                                                           [PROPOSED] ORDER GRANTING
                          Defendant.                       MOTION FOR GLORIA K. MAIER
                                                           TO PRACTICE PRO HAC VICE


       The Motion of Gloria K. Maier for Admission to Practice Pro Hac Vice in the above-

captioned action is GRANTED. Applicant has declared that she is a member in good standing

of the bars of Maryland and the District of Columbia, and that her contact information is as

follows:

                                        Gloria K. Maier
                                        WILLIAMS & CONNOLLY LLP
                                        725 12th Street, N.W.
                                        Washington, DC 20005
                                        Telephone: (202) 434-5213 (direct)
                                        Fax: (202) 434-5029
                                        E-Mail: gmaier@wc.com

      Applicant having requested admission pro hac vice to appear for all purposes as counsel

for Defendant Hillary Rodham Clinton in the above-captioned action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.
        Case 1:20-cv-00558-VEC Document 12-4 Filed 02/11/20 Page 2 of 2



All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.




Dated: __________________, 2020                     __________________________________
                                                    United States District/Magistrate Judge




                                                2
